INTERSTATE LIBRARY COMPACT — INTERLOCAL COOPERATION ACT Oklahoma cannot enter into a contractual agreement for library services using the Interstate Library Compact with another state which can only use an Interlocal Cooperation Act.  The Attorney General has had under consideration your letter ted August 4, 1970, wherein you, in effect, ask the following question: Can Oklahoma enter into contractual agreements for library services using the Interstate Library Compact with another state which can only use an Interlocal Cooperation Act similar to the Oklahoma Act? The Oklahoma Interstate Compact For Library Services, 65 O.S. 6-101 [65-6-101] (1969) et seq., provides in relevant part as follows: " 6-101. Text of Compact. — The Interstate Library Compact is hereby enacted into law and entered into by this State with all states legally pining herein in the form substantially as follows: (Emphasis added) "INTERSTATE LIBRARY COMPACT" "Article VI. Library Agreements" . . . "(c) No library agreement shall become effective until filed with the compact administrator of each state involved. . ." "Article XI. Entry Into Force and Withdrawal" "(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. . ." "Section 6-105. The Director of the Department of Libraries shall be the administrator pursuant to Article X of the compact." The rule of statutory construction related to your question is stated in Brown v. State Election Board, Okl., 369 P.2d 140
(1962), follows: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." The Attorney General is of the opinion your question should be answered in the negative. Oklahoma cannot enter into a contractual agreement for library services using the Interstate Library Compact with another state which can only use an Interlocal Cooperation Act.  (Marvin E. Spears)